BARBARA A. KUPERSMIT, Petitioner, v. COMMISSIONER OF INTERNAL REVENUE, RespondentKupersmit v. Comm'rDocket No. 13428-14 L.United States Tax Court2015 U.S. Tax Ct. LEXIS 45; July 2, 2015, Entered*45 David Gustafson, Judge.David GustafsonORDER AND DECISIONPursuant to the opinion of the Court as set forth in the transcript of proceedings at Philadelphia, Pennsylvania, on June 16, 2015, containing its oral findings of fact and opinion, it isORDERED AND DECIDED that respondent's determination in the Notice of Determination Concerning Collection Action(s) Under Section 6320 and/or 6330 underlying this case, dated May 13, 2014, is not sustained and that petitioner Barbara S. Kupersmit is not liable for the section 6702(a) penalty.(Signed) David GustafsonJudgeENTERED: JUL O2 2015